         Case 1:19-mc-00478-PAE Document 3 Filed 10/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GOOGLE LLC,
                                                       ECF CASE
                   Plaintiff,
                                                       NOTICE OF APPEARANCE AND
            v.                                         REQUEST FOR ELECTRONIC
                                                       NOTIFICATION
 UNITED STATES OF AMERICA,
                                                       19 Misc. 478 (PAE)
                   Defendant.



TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in this case

in addition to the other Assistant United States Attorneys who have already appeared, and to add

him as a Filing User to whom Notices of Electronic Filing will be transmitted.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    Southern District of New York

                                             By:    /s/ Jarrod L. Schaeffer
                                                    Jarrod L. Schaeffer
                                                    Assistant United States Attorney
                                                    Tel: (212) 637-2270
